Exhibit 10.3

 

FORM OF REPURCHASE AGREEMENT

(Two Step)

 

This Repurchase Agreement (“Agreement”) is entered into as of
[                 , 2009] (“Effective Date”) by and between THE TORO COMPANY, a
Delaware corporation, a manufacturer (hereinafter “Seller”), and RED IRON
ACCEPTANCE, LLC, a Delaware limited liability company (“Red Iron”), to set forth
the terms and conditions under which Red Iron will provide financing for certain
dealers and distributors as set forth below. In consideration of the matters and
mutual agreements herein contained, Red Iron and Seller agree as follows:

 

1.                                         Definitions.

 

(a) “Approval” herein shall mean Red Iron’s agreement, whether in writing, by
electronic transmission or orally (provided, however, that such oral agreement
be promptly confirmed in writing), to provide floorplan inventory financing for
the sale of Inventory by Seller or an affiliate of Seller to a Dealer and/or
Distributor, which agreement shall be in effect for a period of sixty (60) days
from the date issued.

 

(b) “Dealer” herein shall mean any person, firm or corporation which buys
Inventory at wholesale from Seller or an affiliate of Seller and sells Inventory
at retail.

 

(c) “Dealer Invoice” herein shall mean an invoice, bill of sale or other
evidence, whether in writing or electronically transmitted, of the sale or
delivery of Inventory by Seller or an affiliate of Seller to a Dealer.

 

(d) “Distributor” herein shall mean any person, firm, corporation or buying
group which buys Inventory from Seller or an affiliate of Seller and sells
Inventory at wholesale.

 

(e) “Distributor Invoice” herein shall mean an invoice, bill of sale or other
evidence, whether in writing or electronically transmitted, of the sale or
delivery of Inventory by Seller or an affiliate of Seller to a Distributor.

 

(f) “Distributor to Dealer Invoice” herein shall mean an invoice, bill of sale
or other evidence, whether in writing or electronically transmitted, of the sale
or delivery of Inventory by a Distributor to a Dealer.

 

(g) “Inventory” herein shall mean any and all products, including parts and
accessories, software and related services manufactured, distributed or sold at
wholesale by Seller or an affiliate of Seller.

 

(h) “Invoice” herein shall mean a Dealer Invoice, a Distributor Invoice and/or a
Distributor to Dealer Invoice, either collectively or individually, as the case
may be.

 

(i) “Wholesale Instrument” herein shall mean an Invoice, billing statement,
inventory schedule or other evidence of indebtedness, including the books and
records of Red Iron, arising out of the financing by Red Iron of an Invoice.

 

2.                                         Financing Program.

 

(a) If Seller or an affiliate of Seller requests an Approval or sends to Red
Iron an Invoice, and the Dealer and/or Distributor related to such Approval or
Invoice is eligible for floorplan inventory financing in accordance with the
credit and operational policies of Red Iron, then Red Iron shall, from time to
time in its commercially reasonable discretion consistent with such credit and
operational policies, issue such Approvals and advance against such Invoices,
all under the terms of this Agreement. Upon issuance of an Approval by Red Iron,
Seller shall (or, as applicable, shall cause its affiliate to) deliver an
original Invoice to Red Iron. Provided Red Iron receives the Invoice within
sixty (60) days of the date Red Iron issued the Approval and within thirty (30)
days of the ship date referred to in the Invoice, Red Iron shall pay Seller or
its affiliate, as applicable, the amount of the Invoice, subject to the terms of
the financing program then in effect between Seller and Red Iron. If the Invoice
is not received within said 60- and 30-day periods, or is not acceptable in form
or content once received, Red Iron has the right, without notice to Seller or
its affiliate, as applicable, to cancel the Approval related to said Invoice.
Prior to funding any Approval, Red Iron has the right to cancel said Approval
upon oral or written notice (provided, however, that oral notice be promptly
confirmed in writing) to Seller or its affiliate, as applicable, should Dealer
or Distributor be in default of any of its obligations to Red Iron and provided
that Seller or its affiliate, as applicable, has not shipped Inventory in
reliance on Red Iron’s Approval. Advances on Invoices and Approvals for such
advances issued by Red Iron as provided hereunder shall constitute an acceptance
of the terms and conditions hereof by Seller (for itself or on behalf of its
affiliate, as applicable) and Red Iron as to each such advance, and no other act
or notice shall be required on the part of Red Iron or Seller (or its affiliate,
as applicable) to entitle such advances and Approvals to the benefits of this
Agreement. Red Iron may deduct, set-off, withhold and/or apply any sums from
payments due to Seller (either on behalf of

 

--------------------------------------------------------------------------------


 

itself or its affiliate, as applicable) from Red Iron under this Agreement any
sums or payments due to Red Iron from Seller and/or its affiliates in respect of
any advance to be made by Red Iron against any Invoice.  Seller and Red Iron may
from time to time enter into written agreements for any Seller sponsored special
financing program for Dealers and/or Distributors.

 

(b)  If Seller or an affiliate of Seller delivers to Red Iron an original
Invoice that is the subject of open account financing of inventory and related
items and the amount of such Invoice is within (i) pre-established credit limits
applicable to the Dealer and/or Distributor related to such Invoice and
(ii) unsecured credit limits established by Red Iron from time to time (which
shall not be less than $4,000,000 in the aggregate at any time unless otherwise
agreed by the parties hereto), then Red Iron shall, from time to time in its
commercially reasonable discretion consistent with the credit and operational
policies of Red Iron, make an advance against such Invoice under the terms of
this Agreement.  Subject to the foregoing, if Red Iron receives the Invoice
within thirty (30) days of the ship date referred to in the Invoice, Red Iron
shall pay Seller or its affiliate, as applicable, the amount of the Invoice,
subject to the terms of the financing program then in effect between Seller and
Red Iron.  Advances on Invoices issued by Red Iron as provided hereunder shall
constitute an acceptance of the terms and conditions hereof by Seller (for
itself or on behalf of its affiliate, as applicable) and Red Iron as to each
such advance, and no other act or notice shall be required on the part of Red
Iron or Seller (or its affiliate, as applicable) to entitle such advances to the
benefits of this Agreement.  Red Iron may deduct, set-off, withhold and/or apply
any sums from payments due to Seller (either on behalf of itself or its
affiliate, as applicable) from Red Iron under this Agreement any sums or
payments due to Red Iron from Seller and/or its affiliates in respect of any
advance to be made by Red Iron against any Invoice.

 

(c)  Upon payment to Seller or an affiliate of Seller of the amount of an
Invoice pursuant to the terms of the preceding paragraphs (a) or (b), Seller or
its affiliate, as applicable, shall be deemed, without the necessity of any
further action, to have transferred, assigned, set over and otherwise conveyed
to Red Iron, without recourse except as provided herein, all its right, title
and interest in, to and under, such Invoice and any related Wholesale
Instrument, any collateral security securing payment thereof and any other
credit support together with all monies due or to become due and all amounts
received or receivable with respect thereto, including all rights to receive
payments thereon from any Dealer and/or Distributor.  For accounting purposes,
no Seller or affiliate of Seller, as applicable, shall account for the
transactions contemplated by this Agreement in any manner other than, with
respect to the sale of each Invoice, as a true sale and absolute assignment of
its full right, title and ownership interest therein to Red Iron.  Seller and
its affiliates shall also maintain their respective records and books of account
in a manner which clearly reflects each such sale of Invoices to Red Iron.

 

(d)  Seller (on behalf of itself and its affiliates) hereby grants to Red Iron a
limited power of attorney for the sole purpose of endorsing checks, drafts and
other instruments received by Red Iron payable to the order of Seller and its
affiliates and relating, in whole or in part, to receivables held by Red Iron.

 

3.             Repurchase of Inventory; Extended Service Contract Recourse.

 

(a) Seller’s repurchase of Inventory sold by Seller or its affiliates directly
to a Dealer or Distributor. Subject to Section 4, if Red Iron shall repossess or
come into possession of any Inventory, or any part thereof, covered by any
Dealer Invoice or Distributor Invoice, Seller agrees to repurchase such
Inventory from Red Iron in a condition that is new and unused, subject to normal
wear and tear resulting from display or demonstration, and wherever located.
Seller shall pay Red Iron, within thirty (30) days of request therefor and in
good funds, the outstanding balance remaining unpaid under such Invoice. In
addition, Seller shall pay Red Iron for all costs and expenses actually incurred
by Red Iron in taking possession or in the repossession of such Inventory,
including shipping and storage costs (not to exceed 10% of the original Invoice)
plus reasonable attomeys’ fees and courts costs actually incurred. Seller shall
not assert any interest in or title to such Inventory until it has paid Red Iron
all amounts as specified herein in full.

 

(b) Seller’s repurchase of Inventory sold by a Distributor to a Dealer. Subject
to Section 4, if Red Iron shall repossess or come into possession of any
Inventory, or any part thereof, covered by any Distributor to Dealer Invoice,
and Distributor fails to repurchase such Inventory from Red Iron within thirty
(30) days of Red Iron’s demand therefor, Seller agrees to repurchase such
Inventory from Red Iron in a condition that is new and unused, subject to normal
wear and tear resulting from display or demonstration, and wherever located.
Subject to Section 3(h), Seller shall pay Red Iron, within thirty (30) days of
request therefor and in good funds, the outstanding balance amount remaining
unpaid under such Distributor to Dealer Invoice. In addition, Seller shall pay
Red Iron for all costs and expenses actually incurred by Red Iron in taking
possession or in the repossession of such Inventory, including shipping and
storage costs

 

2

--------------------------------------------------------------------------------


 

(not to exceed 10% of the original Invoice) plus reasonable attorneys’ fees and
court costs actually incurred. Seller shall not assert any interest in or title
to such Inventory until it has paid Red Iron all amounts as specified herein in
full.

 

(c) Seller and Red Iron agree that the repurchase of Inventory hereunder shall
not be deemed to be a transfer subject to Sections 9-615(f) or 9-618 of the
Illinois Uniform Commercial Code or any similar provision of any other
applicable law.

 

(d) If an Invoice delivered to Red Iron by Seller does not identify the covered
Inventory by serial number, but only by model number, and Seller cannot prove to
Red Iron’s reasonable satisfaction that an item of Inventory is covered by a
particular Invoice, then for purposes of determining the age or price of an item
of Inventory under this Agreement, the item of Inventory shall be deemed to be
covered by the most recent Invoice which has an item with the same model number
as the item of Inventory tendered for repurchase.

 

(e) Seller further agrees that in the event Red Iron refinances Inventory
pursuant to a buyout of debt from another financing source or otherwise, such
Inventory will be subject to repurchase by Seller under this Section 3,
notwithstanding the fact that Red Iron did not finance the initial purchase of
such Inventory from Seller.

 

(f)  Seller agrees (and Seller will cause its affiliates, as applicable) to
execute any additional agreements, instruments, and documents which Red Iron may
reasonably require to maintain Red Iron’s rights and interests in any Inventory.

 

(g)  To the extent reasonably feasible, and without prejudicing Red Iron’s
rights, Red Iron shall provide Seller prior written notice of Red Iron’s intent
to commence litigation against a Dealer or Distributor.

 

(h) Red Iron shall provide Seller contemporaneous written notice of any action
by Red Iron against a Dealer or Distributor with respect to any amounts unpaid
under a Distributor to Dealer Invoice.  Red Iron shall not make a demand on Toro
to perform its obligations under Section 3(b) above until at least ten (10) days
after providing such notice to Seller or, in the case where the Dealer or
Distributor disputes such amounts in good faith, until at least thirty (30) days
after providing such notice to Seller.

 

(i)  If an Invoice for an extended service contract is not paid when due, then
Red Iron shall have the benefit of recourse to Seller with respect to such
Invoice on such terms as Red Iron and Seller shall mutually agree from time to
time.

 

4.             Net Repurchase Limit; Remarketing.

 

(a) Neither Seller nor any affiliate of Seller shall have any obligation under
Section 3 or under the terms of any other repurchase agreement entered into by
and between Seller or an affiliate of Seller, on the one hand, and Red Iron on
the other, to repurchase any additional Inventory in a Calendar Year once the
aggregate amount of repurchase obligations fully and finally paid hereunder to
Red Iron during such Calendar Year equals or exceeds the Net Repurchase Limit
for such Calendar Year.  “Net Repurchase Limit” shall mean Seven and One-Half
Million Dollars ($7,500,000) for each Calendar Year during the term of this
Agreement.  The foregoing Net Repurchase Limit shall not relieve Seller or its
affiliates from (i) any obligation to repurchase or otherwise acquire any
Inventory pursuant to any separate agreement between Seller or an affiliate of
Seller and any Distributor or (ii) any other recourse obligation Seller or an
affiliate of Seller may have to Red Iron (including the recourse described in
Section 3(i) hereof).

 

(b) Once the Net Repurchase Limit has been reached in a Calendar Year, Seller
agrees to use its best efforts to remarket any additional repossessed Inventory
on behalf of Red Iron on a non-discriminatory, non-priority basis for an amount
not less than the outstanding balance remaining due Red Iron on such Inventory. 
As used herein, such best efforts shall include advertising and using the same
methods to market such Inventory as Seller uses to market similar products in
the course of conducting its own business, subject to Red Iron’s rights to
approve all aspects of any resale of such Inventory.  Red Iron acknowledges that
Seller in the ordinary course of its business will be engaged in the marketing
of other similar Inventory and that such activity shall not constitute a breach
of any duty of Seller under the terms of this Section 4(b) so long as Seller
complies with the two immediately preceding sentences.  Red Iron will reimburse
Seller for reasonable out-of-pocket, third party expenses, including reasonable
commissions (if any), incurred by Seller in providing remarketing services
pursuant to this Section 4(b).

 

5.             Seller Representations and Warranties.

 

(a) Seller represents and warrants, at the time of any Red Iron Approval and/or
advance against any Invoice as provided hereunder, that: (i) each and every
Invoice issued by Seller or its affiliate, as applicable, represents valid
obligations of a Dealer and/or Distributor, is legally enforceable according to

 

3

--------------------------------------------------------------------------------


 

its terms and relates to bona fide, original acquisition sales of Inventory by
Seller or its affiliate, as applicable, to a Dealer and/or Distributor without
any claim, offset or defense to payment by Dealer and/or Distributor and that
Dealer and/or Distributor requested that the acquisition of Inventory be
financed by Red Iron; (ii) Seller’s (or, as applicable, its affiliate’s) title
to all Inventory is free and clear of all security interests, liens and
encumbrances when transferred to Dealer and/or Distributor and Seller or its
affiliate, as applicable, transfers to Dealer and/or Distributor all its right,
title and interest in and to the Inventory; (iii) the Inventory is in new and
unused condition; it is of the kind, quality and condition represented or
warranted to Dealer and/or Distributor; it meets or exceeds all applicable
federal, state and local safety, manufacturing and other standards; and if it is
a type of Inventory customarily crated or boxed, such crate or box is factory
 sealed.

 

(b) In the event of breach of any of the foregoing representations or
warranties, Seller will, immediately upon demand, purchase from Red Iron the
Wholesale Instrument relating to the Invoice or Inventory with respect to which
the representation/warranty was breached and pay, in good immediately available
funds, the unpaid balance amount of the Wholesale Instrument, plus all charges
owing by Dealer and/or Distributor with respect thereto, and all of Red Iron’s
costs and expenses, including reasonable attorneys’ fees, actually incurred in
connection with such breach.

 

6.             Seller Covenants and Indemnity.

 

Seller covenants as follows:

 

(a)  All Inventory financed by Red Iron shall be subject to applicable product
warranties of Seller (or its affiliate, as applicable), and Seller agrees to
perform, or cause to be performed, all repairs, modifications and/or other acts
required of Seller or its affiliate, as applicable, pursuant to said product
warranties. All expenses of performance under this covenant shall be paid by
Seller.

 

(b)  If Seller or its affiliate, as applicable, accepts the return from any
Dealer and/or Distributor of any Inventory covered by any Wholesale Instrument,
voluntarily or otherwise, whether or not any substitution is made for such
returned Inventory, Seller will reimburse Red Iron for the unpaid balance amount
of the Wholesale Instrument within thirty (30) days of the return.

 

(c) At any time at which Seller is not required to file reports with the U.S.
Securities Exchange Commission pursuant to Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, Seller will, upon request, promptly
provide Red Iron with Seller’s year-end balance sheet and annual profit and loss
statement for each fiscal year prepared in accordance with generally accepted
accounting principles, consistently applied.

 

(d)  All transactions of Seller and its affiliates related to the sale of
Inventory financed by Red Iron shall comply with all applicable laws, rules,
regulations and orders of all governmental entities having jurisdiction over
such transactions.  Seller agrees to indemnify and hold Red Iron harmless from
and against any and all claims, damages, costs, expenses, penalties and
judgments asserted or imposed upon, or incurred by, Red Iron as a result of
breach by Seller or its affiliates of any provision of this Section 6.

 

(e)  Seller will notify Red Iron promptly (i) if Seller or its affiliate, as
applicable, terminates, or gives notice of its intent to terminate, its
agreement with any Distributor or (ii) if any Distributor terminates, or gives
notice of its intent to terminate, its agreement with Seller or one of its
affiliates.

 

7.             Waivers.

 

(a) Seller (on behalf of itself and its affiliates) waives: notice of
non-payment; protest and dishonor and notice of protest and dishonor of any
Wholesale Instrument; notice of Red Iron’s acceptance of this Agreement; and all
other notices to which Seller or its affiliates might otherwise be entitled to
by law. Red Iron may, at any time or times, without notice to or further consent
of Seller or its affiliates, renew and extend the time of payment of Wholesale
Instruments and compromise or adjust claims on Wholesale Instruments or
Inventory covered thereby and waive or modify performance of such terms and
conditions of its financing arrangement with Dealers and/or Distributors, as Red
Iron may determine to be reasonable, and no such renewal, extension, compromise,
adjustment, waiver or modification shall affect the obligations or liabilities
of Seller hereunder.

 

(b) No waiver of any provision of this Agreement shall be implied, and no waiver
shall be valid, unless it is in writing and signed by the person or party to be
charged.  No waiver of any breach of any of the terms, provisions or conditions
of this Agreement shall be construed as or held to be a waiver of any other
breach, or a waiver of, acquiescence in, or consent to, any further or
succeeding breach hereof.

 

4

--------------------------------------------------------------------------------


 

8.             Term and Termination.

 

(a)  Initial Term.  The initial term of this Agreement shall commence on the
Effective Date and, provided this Agreement is not terminated earlier as
otherwise provided herein, shall continue until October 31, 2014 (the “Initial
Term”) and thereafter shall be extended automatically for additional two-year
terms (each, an “Additional Term”) unless at least one year prior to the
expiration of the Initial Term or Additional Term (as applicable) either party
gives notice to the other party of its intention not to extend the term, in
which event the Agreement shall terminate at the end of the then current Initial
Term or Additional Term.  Notwithstanding the foregoing, this Agreement shall
automatically terminate upon the final dissolution, winding up and liquidation
of Red Iron.

 

(b)  Default Termination.   If Seller (or, as applicable, one of its affiliates)
is in default of any of the provisions of this Agreement and Seller shall fail
to cure (or cause the cure of) such default within thirty (30) days after notice
by Red Iron of such default (or such longer period of time as is reasonably
necessary to allow Seller to cure (or cause the cure of) such default but, in
any event, not more than seventy-five (75) days after notice by Red Iron of such
default), Red Iron shall then have the right to terminate this Agreement without
further notice and without penalty and the right to exercise all remedies
available to Red Iron under applicable law.

 

(c)  Effect of Termination.   The termination of all or any part of this
Agreement shall not affect the obligations of Seller or its affiliates with
respect to Invoices approved or advanced against by Red Iron, or other
obligations incurred by either party, prior to the effective date of such
termination.

 

9.             General.

 

(a) This Agreement has been duly authorized and executed by Seller and Red Iron
and shall be binding upon and inure to the benefit of the successors and/or
assigns of the parties hereto. Neither party may assign this Agreement without
the prior written consent of the other (which consent shall not be unreasonably
withheld), unless such assignment is to a successor-in-interest to the assigning
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, subject to the
limitations of this Section 9(a).

 

(b) This Agreement constitutes the entire agreement between the parties and
contains all of the agreements between the parties with respect to the subject
matter hereof.  This Agreement supersedes any and all other agreements, either
oral or written, between the parties hereto with respect to the subject matter
hereof.  No amendment or modification of this Agreement shall be valid unless
the same shall be in writing and signed by the parties hereto.  Notwithstanding
the foregoing, the parties acknowledge that there may be other agreements
between them from time to time covering related matters such as financing
program terms, Seller sponsored rate programs or electronic invoice transmission
which shall continue in full force and effect. This Agreement shall not be
deemed to create, or intend, a joint venture, partnership, agency or other
similar relationship between Seller and Red Iron.

 

(c)  Notices and all other communication provided for herein shall be in writing
and shall be deemed to have been given to a party at the earlier of (i) when
personally delivered, (ii) 72 hours after having been deposited into the custody
of the U.S. Postal Service, sent by first class certified mail, postage prepaid,
(iii) one business day after deposit with a national overnight courier service,
(iv) upon receipt of a confirmation of facsimile transmission or (v) upon
receipt of electronic mail (with a notice contemporaneously given by another
method specified in this Section 9(c)); in each case addressed as follows:

 

If to Red Iron:

Red Iron Acceptance, LLC

 

8111 Lyndale Avenue South

 

Bloomington, MN 55420

 

Attention: General Manager

 

Telephone: (952) 888-8801

 

Facsimile: (952) 887-8258

 

Email:

 

 

If to Seller:

The Toro Company

 

8111 Lyndale Avenue South

 

Bloomington, MN 55420

 

Attention: Treasurer

 

5

--------------------------------------------------------------------------------


 

 

Telephone: 952-887-8449

 

Facsimile: 952-887-8920

 

Email: Tom.Larson@toro.com

 

or to such other address as either party hereto may have furnished to the other
party hereto in writing in accordance herewith, expect that notices of change of
address shall be effective only upon receipt.

 

(d) This Agreement shall be subject to and governed by the laws of the state of
Illinois, without regard to conflicts of law principles.

 

(e) The respective acts and obligations of the parties under this Agreement
shall be performed solely by said parties; provided, however, if any act or
obligation hereunder is performed by any party’s subsidiary, affiliate or agent,
then such performance shall be deemed to be the act or obligation of Seller or
Red Iron, as applicable.

 

(f) Seller agrees to pay all reasonable out of pocket costs and expenses,
including attorneys’ fees, actually incurred by Red Iron in enforcing any of the
provisions of this Agreement.

 

(g) EACH OF SELLER AND RED IRON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING TO THIS AGREEMENT IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR OUR ENTERING
INTO THIS AGREEMENT.

 

(h)  Each of Seller and Red Iron hereby irrevocably submits to the non-exclusive
jurisdiction of the Federal courts and the courts of the state of Minnesota
sitting in Minneapolis or St. Paul, Minnesota or any state court located in
Hennepin County, Minnesota, and by execution and delivery of this Agreement,
each party hereto accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of such courts
with respect to any litigation concerning this Agreement or the transactions
contemplated hereby or any matters related thereto.  Each party hereto
irrevocably waives any objection (including any objection to the laying of venue
or any objection on the grounds of forum non conveniens) which it may now or
hereafter have to the bringing of any proceeding with respect to this Agreement
to the courts set forth above.  Each party hereto agrees to the personal
jurisdiction of such courts and that service of process may be made on it at the
address indicated in Section 9(c) above.  Nothing herein shall affect the right
to serve process in any other manner permitted by law.

 

(i)  NO PARTY TO THIS AGREEMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO THIS AGREEMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF
SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR PUNITIVE, EXEMPLARY OR, EXCEPT IN THE CASE OF FRAUD, BAD FAITH,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, INDIRECT OR CONSEQUENTIAL DAMAGES THAT
MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION CONTEMPLATED HEREUNDER.

 

(j)  If any portion or portions of this Agreement shall be, for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect, unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

 

(k)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.  This Agreement may be executed by facsimile signature or
electronic transmission, as directed by Red Iron.

 

(l)  The headings in this Agreement are inserted for convenience only and are
not to be considered in the interpretation or construction of the provisions
hereof.  Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement: (i) the words
“hereof,” “herein” and “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(b) the words “include” and “including” and words of similar import shall not be
construed to be limiting or exclusive and (c) the word “or” shall have the
meaning represented by the phrase “and/or.”

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

 

The Toro Company

 

Red Iron Acceptance, LLC

Seller

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

Tax ID No.:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

Facsimile No.

 

 

Facsimile No.

 

 

7

--------------------------------------------------------------------------------